Exhibit 99.1 The Bezeq Era Investors presentation, May 2014 1 Forward-Looking Statement This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements that are not historical facts and may include financial projections and estimates and their underlying assumptions, statements regarding plans, objectives and expectations with respect to future operations, products and services, and statements regarding future performance. These statements are only predictions based on our current expectations and projections about future events. There are important factors that could cause our actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward-looking statements. Those factors include the factors indicated in our filings with the Securities and Exchange Commission (SEC). For more details, refer to our SEC filings and the amendments thereto, including our Annual Report on Form 20-F and Current Reports on Form 6-K. We undertake no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in our expectations, except as may be required by law. BCOM’s Profile 2 §B Communications Ltd. (TASE and Nasdaq: “BCOM”) is a telecommunications oriented holding company which is a subsidiary of Internet Gold. §BCOM holds the controlling interest (approximately 30.89%) in Bezeq, The Israel Telecommunication Corp. (“Bezeq”), Israel’s largest telecommunications provider (TASE: BEZQ). §BCOM decreased its net debt from more than NIS 5 billion as of the date it acquired its controlling interest in Bezeq (in April 2010) to just NIS 2.8 billion as of March 31, 2014. §On February 19, 2014, BCOM announced the completion of a private offering of US$ 800 million senior secured notes to fully refinance its bank and institutional debt that was incurred to acquire its controlling interest in Bezeq. 3 •Founded in 1979 •One of Israel’s largest holding companies with a strong presence in Israel and a growing international presence •Owned by Shaul Elovitch, Chairman of the Board of Directors (80% ownership) and Yossef Elovitch, Director (20%ownership) •Solid financial base and strategic partnerships ensure the strong backing necessary to accelerate growth •Diversified portfolio with investments in telecommunications, media, real estate, consumer electronics and financial services YES - D.B.S. Satellite Services (1998) Ltd. Walla Shops Space Communications Ltd. Satcom Sys Ltd. Satlink Communications Ltd. Traded on TASE « « Traded on NASDAQ Internet Gold Golden Lines Ltd. Bezeq B Communications Pelephone Bezeq International Bezeq On-Line Telecom Services Media Satellite Services Telecom Consumer Electronic Products Eurocom Cellular Communications (Nokia) Eurocom Digital Communications (Panasonic) D.M. Engineering Ltd. Eurocom Communications « Walla « Eurocom Real Estate Ltd. Midtown Real Estate Enlight energy Ltd. Eurocom Capital Finance Ltd. Investments & Finance « « « EITAG Ltd. Eurocom Group Overview Traded on TASE and AIM « 4 Eurocom: Israel’s Largest Communications Footprint Proven capabilities in: •Strategy creation & strategic planning •Marketing & brand development •Operational & financial management •Management of mergers & acquisitions •Creation of partnerships •Capital raising: 13 major transactions •2 IPOs - IGLD and BCOM •10 bond issues •$800 million Rule 144A offering Doron Turgeman
